IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40182

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 552
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 26, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DONNALISA MARIE MARTINEZ,                        )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Caribou County. Hon. Mitchell W. Brown, District Judge.

       Order relinquishing jurisdiction and requiring execution of unified six-year
       sentence with three-year determinate term for possession of methamphetamine,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Donnalisa Marie Martinez pled guilty to possession of methamphetamine. Idaho Code §
37-2732(c)(1).    The district court imposed a unified six-year sentence with a three-year
determinate term, suspended the sentence, and placed Martinez on supervised probation for a
period of four years on the condition that she complete the Mental Health Court program.
Subsequently, Martinez admitted to violating the terms of the probation, by being terminated
from Mental Health Court. The district court reinstated her supervised probation again on the
condition she complete the Mental Health Court program. Within four months, Martinez again
admitted to violating several terms of her probation and the district court revoked her probation,



                                                1
ordered execution of the underlying sentence, and retained jurisdiction. Martinez filed an Idaho
Criminal Rule 35 motion requesting that she be allowed to participate in the Southwest
Counseling Women’s Addiction Program in the State of Wyoming. The district court granted
Martinez’s Rule 35 motion, suspending the sentence and placing Martinez on supervised
probation for five years on the condition that she complete the addiction program in Wyoming.
       Less than two months later, Martinez admitted to violating the conditions of her
probation, by being discharged from the addiction program, and the district court once again
revoked her probation and ordered the underlying sentence executed, but retained jurisdiction.
Within two weeks, the district court received from the Idaho Department of Correction a
recommendation that the court relinquish jurisdiction due to Martinez’s refusal to participate in
the Therapeutic Community Rider Program. Following a review hearing, the district court
relinquished jurisdiction.
       Martinez appeals, claiming that the district court abused its discretion by relinquishing
jurisdiction in light of her claim that the recommendation by the Idaho Department of Correction
was based on a misunderstanding of statements she made.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990).
       The record in this case shows that the district court properly considered the information
before it and determined that probation was not appropriate. We hold that Martinez has failed to
show that the district court abused its discretion, and the order relinquishing jurisdiction is
affirmed.




                                                2